DETAILED ACTION
Claims 1, 2, 4-8, 11, 12, 14-23 and 28-33 are pending. Applicant has amended claims 1, 7, 11, 17, 18, 23, and canceled claims 24-27.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 11, 12, 14-23, 29, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2019/0319861 A1) in view of Xu et al. (Zenith: Utility-aware Resource Allocation for Edge Computing) further in view of Jain et al. (US 2012/0330711 A1).

As to claim 1, Pan teaches an apparatus to execute a workload in an edge environment, the apparatus comprising: (abstract)
a node scheduler (smart contracts 440) to accept a task from a non-legacy IoT device (when the requests from IoT devices are received; step 940 of Fig. 9 and paragraph [0057]);
a workload executor to execute the request, the node scheduler to access a result of execution of the workload and provide the result to the IoT device(s) (Edge server schedules the services and edge server performs the service; steps 956 and 958 of Fig. 9 and paragraph [0059], and inherent from “non-legacy devices could request to obtain edge resource and services under the enforced rules of smart contract”; paragraph [0057], [0023] and [0030]); and
a controller to access the tokens and distribute at least one of the tokens to at least one provider, the provider to provide a resource to the apparatus to execute the workload (Smart contracts analyze the resource requirements of the requests, smart contracts enforces resource allocation based on requests, and smart contract charge the coins for service; steps 944, 954 and 958 of Fig. 9 and paragraphs [0059] and tokens are virtual coins that represent the trust levels of IoT devices or their quotas of edge resources that can be allocated; paragraph [0045]).
Pan does not teach workload scheduler, the task including a description of a workload and tokens to be accessed; determine, based on the telemetry determined from the execution of the workload, whether a term of the contract has been met, the term based at least one of workload performance, resource usage, or energy usage; and distribute a second one or more of the tokens to one of the workload scheduler or an orchestrator of the contract in response to determination that the term of the contract has not been met.
However, Pan teaches the requests are from the IoT devices, and the IoT devices are registered to the system and are provided with certain amount of tokens (paragraphs [0055], [0056]), and based on the request, description of workload and token for the requested IoT device can be retrieved, and resources and services are provided to the IoT device based on the retrieved information (paragraphs [0045], [0059]). Thus, the system of Pan could be modified to have the retrieved information included in the request instead of being retrieved.
Xu teaches in Edge computing environment, service providers (SPs) run services to support clients and register to use Edge resources, there are multiple Micro Datacenters (MDC) and the system need to choose the right MDC to service requests from SP to minimize the latency for every end-point and every Edge Computing service. A coordinator is a third-party service and is responsible for providing a platform for the ECIPs to trade resources with the SPs. (see section B. System Model). Thus, there must be a workload scheduler that select a right MDC to service the request. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Xu to the system of Pan because both are in the same field of endeavor, and Xu teaches a resource allocation model for allocating computing resources in an edge computing platform that allows edge service providers to establish resource sharing contracts with edge infrastructure providers apriority. Based on the established contracts, service providers employ a latency-aware scheduling and resource provisioning algorithm that enables tasks to complete and meet their latency requirements while achieving both global and local resource allocation efficiency and fairness.
Jain teaches a system for managing allocation of resources based on service level agreements between application owners and cloud operators. Under some service level agreement, an application owner specifies a level of service with which the software application is to be executed by the cloud computing platform (paragraph [0021]). The terms governing the service may include specified performance levels for the software application (paragraph [0022]). When the measured values of the performance metrics for the software application indicate that execution of the software application by the cloud computing platform is not meeting one or more of the agreed performance level, the cloud operator may reduce charges to the application owner or incur some other penalty (paragraph [0026], [0075] and [0080]). Thus, reduce/return charge/fee would be the same as return tokens/fund to the application owner. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Jain to the system of Pan because Jain teaches a method to manage allocation of resources based SLA between application owners and the cloud, so to make sure that application performance must meet the terms of the SLA or the cloud would need to reduce charge to the client.

As to claim 2, Pan as modified by Xu teaches wherein the node scheduler is to:
access a bid from an orchestrator, the bid including a first workload specification and a first count of tokens; and provide an offer to the orchestrator, the offer including a second workload specification and a second count of tokens, the second workload specification and the second count of tokens based on the first workload specification and the first count of tokens (see Xu: See sections IV: Zenith: Resource Allocation, subsections A. Contracts Establishment and B. Determining Wining Bids).

As to claim 5, Pan teaches wherein the workload executor is to provide performance telemetry to the controller (paragraph [0031], [0036]).

As to claim 6, Pan teaches wherein the node scheduler is to:
notify receipt of the description of the workload to at least one of a blockchain node or an orchestrator; and (Blockchain server logs service requests on blockchain; step 942 of Fig. 9)
provide the task to the workload executor (Edge server performs the service; step 958 of Fig. 9).

As to claim 7, Pan as modified by Jain teaches wherein the term of the contract is a first term of the contract based on the workload performance, and the controller is further to: access a user context and token distribution information from the contract; prompt the workload executor to execute the workload; and report the execution of the workload to a blockchain node (see Pan: paragraphs [0045] and [0059]).
Pan does not teach determine whether a second term of the contract has been exceeded based on the telemetry of the execution of the workload, the second term based on at least one of the resource usage or the energy usage; in response to determining that the second term has not been met, request compensation from the workload scheduler.
However, Jain teaches determine whether a second term of the contract has been exceeded based on the telemetry of the execution of the workload, the second term based on at least one of the resource usage or the energy usage (paragraph [0064]-[0068]); in response to determining that the second term has not been met, compensation is provided to the application owner (paragraph [0026], [0074] and [0075]).

As to claim 8, Pan teaches wherein the node scheduler is to notify receipt of the description of the workload to a blockchain node (Blockchain server logs service requests on blockchain; step 942 of Fig. 9).

As to claim 29, Pan as modified by Jain teaches wherein the telemetry determined from the execution of the workload is to include at least one or a resource usage metric, an energy usage metric, or a workload performance metric (see Jain: paragraph [0026]).

As to claim 11, it is the same as the apparatus claim 1 above except this is an at least one non-transitory computer readable medium claim, and therefore is rejected under the same ground of rejection.

As to claims 12, 15 and 16, see rejections of claims 2, 5 and 8 above, respectively.

As to claim 17, see rejection of claim 7 above.

As to claim 18, it is the same as the apparatus claim 1 above except this is a method claim, and therefore is rejected under the same ground of rejection.

As to claims 19 and 23, see rejections of claims 2 and 7 above, respectively.

As to claims 31 and 33, see rejection of claim 28 above.

Claims 4, 14, 20, 21, 28, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2019/0319861 A1) in view of Xu et al. (Zenith: Utility-aware Resource Allocation for Edge Computing) and Jain et al. (US 2012/0330711 A1) further in view of Jackson (US 2014/0298349 A1).

As to claim 4/14, Pan does not teach an energy manager is to provide energy telemetry to the controller.
However, Jackson teaches an energy manager is to provide energy telemetry to the controller (paragraphs [0023], [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Jackson to the system of Pan because Jackson teaches a method to managing energy consumption in a computing environment by reducing power consumption associated with the job (abstract).

As to claims 20 and 21, see rejection of claim 4 above.

As to claim 28/30/32, Pan as modified by Jackson teaches an energy manager to vary at least one of a power consumption or a clock rate of the apparatus based on the task (see Jackson: paragraphs [0049]-[0050]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-8, 11, 12, 14-23 and 28-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
August 11, 2022